                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7   EDWARD VINCENT RAY,                                Case No. 17-cv-02634-SI
                                   8                 Petitioner,
                                                                                          JUDGMENT
                                   9           v.

                                  10   SCOTT KERNAN,
                                  11                 Respondent.

                                  12
Northern District of California
 United States District Court




                                  13         The petition for writ of habeas corpus is granted.

                                  14

                                  15         IT IS SO ORDERED AND ADJUDGED.

                                  16

                                  17   Dated: November 19, 2018

                                  18                                                  ______________________________________
                                                                                      SUSAN ILLSTON
                                  19                                                  United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
